Gill, J.
In August, 1888, defendant Kenefick and ■ one Gleason, as partners under the firm-name of Kenefick & Gleason, contracted with Jackson county to grade and macadamize • the two roads running south from Kansas City, and known as the Wornall road and Troost avenue. During the progress of the work on the Wornall road, Gleason, who was in charge of that division of the work, arranged with plaintiff Hahn at Westport to advance the money for the payment of the hands. This was accomplished by means of orders on Hahn given by Gleason to the men. Plaintiff cashed these orders, and occasionally Gleason would call, and, as money was procured from the county, would pay Hahn on account of the money so advanced. This arrangement continued till the work was completed about the first of April, 1889, when there was a balance due Hahn of about $1,100. For this, suit was brought against' Kenefick & Gleason. The latter made no defense, but Kenefick contested the claim and denied liability, alleging that he was not a partner of Gleason. On trial before a jury plaintiff recovered, and defendant Kenefick appealed.
From a careful consideration of this record there appears little reason for this appeal. That plaintiff advanced this money to and on the credit of the copartnership of Kenefick & Gleason, and not to and on the credit of Gleason individually, is scarcely subject to a reasonable doubt. However, the trial court submitted that question to the jury, and they found that the advances were made to and on the credit of Kenefick as well as Gleason.
Unquestionably, Kenefick and Gleason were copartners in taking the contract of improving Wornall road. But Kenefick says that immediately upon getting the contract from the county the partnership was dissolved; that the work was divided, he taking Troost avenue and Gleason the Wornall road. But whether this statement is true or false, certain it is that the public *521and this plaintiff were left in ignorance of any change in the firm. There was no notice given of any dissolution until the work was entirely ■ completed and after the plaintiff had paid out all this money. More than this, Kenefick knowingly permitted,the use of his name, and in such a manner as to carry conviction to the public and this plaintiff that the partnership existed during the continuance of the entire work. Kenefick & Gleason contracted with the county, and drew their pay on periodical estimates in the firm-name. The funds thus drawn from the county were deposited in the bank and drawn out on' checks in the name of the -copartnership. The partial payments received by this plaintiff, were made by checks in the name of Kenefick & Gleason. Indeed, all outward appearances indicated'! ■a continuous partnership ; nothing appeared to the contrary. There is no merit in the appeal. The trial judge intelligently, clearly and correctly instructed the jury on every phase of the case, and we affirm the judgment.